      Case: 4:20-cv-00158-DMB-DAS Doc #: 5 Filed: 09/09/20 1 of 2 PageID #: 30




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

HAKEEM WILSON                                                                              PETITIONER

v.                                                                       No. 4:20-CV-00158-DMB-DAS

WASHINGTON COUNTY                                                                       RESPONDENTS


                         ORDER GRANTING PETITIONER’S MOTION
                          TO PROCEED IN FORMA PAUPERIS AND
                             DIRECTING STATE TO RESPOND

        Hakeem Wilson has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241 and

seeks to proceed in forma pauperis. It is ORDERED:

        1. That the petitioner’s application for leave to proceed in forma pauperis is GRANTED.

        2. No later than November 22, 2020, the respondent, through Lynn Fitch, the Attorney

General of the State of Mississippi, must file his answer to this petition, along with full transcripts of

all proceedings in the state courts of Mississippi arising from the charges of murder and 3 counts of

attempted murder against petitioner in the Circuit Court of Washington County, Mississippi (to the

extent such transcripts are relevant to the State’s response).

        3. Within 14 days of service upon him of a copy of respondent’s answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

        4. The clerk of this court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings, upon

Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to Assistant

Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the

completed acknowledgment of service of process form upon receipt.
      Case: 4:20-cv-00158-DMB-DAS Doc #: 5 Filed: 09/09/20 2 of 2 PageID #: 31




        Petitioner is warned that failure to keep this court informed of his current address could also

lead to dismissal of his lawsuit.

        SO ORDERED, this, the 8th day of September, 2020.



                                                /s/ David A. Sanders
                                                UNITED STATES MAGISTRATE JUDGE
